Exhibit 10.1
 
INDEPENDENT DIRECTOR AGREEMENT
 
INDEPENDENT DIRECTOR AGREEMENT (this “Agreement”) made as of the 14th day of
April 2014 by and between Marathon Patent Group, Inc., a Nevada corporation (the
“Company”) and Edward Kovalik (“Nominee”).
 
WHEREAS, the Company desires to attract and retain directors who will consent to
serve on the Board of Directors of the Company (the “Board”); and
 
WHEREAS, the Company believes that Nominee possesses valuable qualifications and
abilities to serve on the Company’s Board.
 
NOW, THEREFORE, the parties agree as follows:
 
1. Service to the Board.
 
(a) Service as a Director. Nominee consents to serve as a member of the Board of
Directors of the Company if elected or appointed and, upon appointment or
election to the Board of the Company, to serve as a member of the Board of the
Company.
 
Nominee agrees that upon appointment or election he will dutifully perform his
responsibilities as a director in good faith, in accordance with applicable law,
and in accordance with the Certificate of Incorporation, bylaws and other policy
and procedures applicable to such service.  Upon appointment to the Board of the
Company, Nominee shall resign from the Board of Directors of the Company, upon
the request of the Chairman of the Board or Chief Executive.
 
Nominee understands that this Agreement does not constitute an offer to serve as
a director of the Company, or as an employee, or in any other capacity and that
appointment shall only occur by vote of the board of directors or shareholders
of the Company.  Nominee understands and agrees that if the Company offers
Nominee employment, the Company will request a background check consisting of a
criminal history and other background checks to be used solely for
employment-related purposes and understands an offer and any position will be
contingent on the receipt and evaluation of the background check report. I have
provided my social security number and date of birth to permit a background
check to be performed. If appointed to any position with the Company, I
understand my consent will apply throughout my tenure to the extent permitted by
law.  I consent to the release of criminal, history and other reports to the
Company.
 
(b) Service on Committees. Nominee will serve on the following committees and in
the capacities stated:
 
                                                                                                                                                                               
 
 
Member
   
Chairperson
 
Audit Committee
    X       ----  
Compensation Committee
    X       X  

 
To the extent Nominee serves as Audit Committee Chairperson, Nominee represents
that Nominee possesses the necessary skills and experience by which he is
qualified to serve as a qualified financial expert for purposes of such
position, and before the United States Securities and Exchange Commission
(“SEC”).

 
 

--------------------------------------------------------------------------------

 
 
2.  Compensation and Expenses. [TO BE REVISED TO REFLECT THE TERMS OF THE OFFER
LETTER]
 
(a) Compensation. The Company agrees to adopt or has adopted compensation plans
for directors applicable to Nominee, in the event Nominee becomes a director, as
follows:
 
·
Options to purchase up to an aggregate of 100,000 shares of common stock of the
Company, with a strike price based on the closing price of the Company’s common
stock on the date of your appointment as reported by the OTC Bulletin Board,
which shall vest as follows: 33% the first anniversary hereof; 33% on the second
anniversary and 34% on the third anniversary, and shall be subject to the
Company’s stock plan as in effect from time to time, including any clawback and
termination provisions therein.

 
(b) Expenses. The Company shall reimburse Nominee for all reasonable and
necessary out-of-pocket expenses, including travel, incurred in connection with
the performance of Nominee’s duties as a director on behalf of the Company
(“Expenses”), upon submission of adequate documentation therefor.
 
(c) Insurance. The Company presently maintains a policy of directors’ and
officers’ insurance coverage with a liability limit of $3,000,000 (“D&O
Insurance”). In the event any notice of termination or significant change in
coverage or terms of D&O Insurance are received by the Company, prompt written
notice shall be provided Nominee for so long as he serves as a director of the
Company and during any subsequent period during which Nominee may be entitled to
the benefit of such D&O Insurance.
 
3. Confidentiality.  Nominee acknowledges that Director shall be obtaining
access to certain confidential information concerning the Company and its plans
and affairs, including, but not limited to, business methods, systems,
scheduling, financial data, intellectual property and strategic plans which are
unique assets (“Confidential Information”). Nominee covenants and agrees to not,
directly or indirectly, in any manner, utilize or disclose to any person, firm
or entity, such Confidential Information.
 
4. Termination. This Agreement shall terminate upon resignation or removal of
Nominee as a director of the Company, provided that any provision of this
Agreement not capable of performance prior to termination shall survive, shall
survive such termination for the period necessary for performance.
 
5. Assignment. The duties and obligations of Nominee under this Agreement are
personal and therefore Nominee may not assign any right or duty under this
Agreement without the prior written consent of the Company.
 
6. Counterparts. This Agreement may be executed in any number of counterparts,
all of which taken together shall constitute one instrument. Facsimile execution
and delivery of this Agreement is legal, valid and binding for all purposes.
 
 
[Signature Page Follows]
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and signed as of the day and year first above written.
 
MARATHON PATENT GROUP, INC.
 
 
By:  /s/ Doug Croxall
 
Name: Doug Croxall
 
Title: Chief Executive Officer
 
 
 
 
NOMINEE:
     
/s/ Edward Kovalik
 
Name: Edward Kovalik
 